The defendant was convicted of involuntary manslaughter. The State's evidence tended to show that he unintentionally caused the death of Glennie Lewis by operating an automobile on a public highway with culpable negligence. The defendant's evidence tended to show that the injury resulted from unavoidable accident. The contentions of the parties were clearly presented to the jury, and the charge of the court explained the law as declared in S. v. Rountree, 181 N.C. 535, and the cases therein cited. We find
No error.